                                                                                    11/27/2019

                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 DEIDRE AGAN,                                       CV 19-83-BLG-SPW-TJC

                     Plaintiff,
                                                    ORDER GRANTING
 vs.                                                PLAINTIFF’S MOTION TO
                                                    ALLOW ATTENDANCE AT
 BNSF RAILWAY CO.,                                  PRELIMINARY PRETRIAL
                                                    CONFERENCE BY
                     Defendant.                     TELEPHONE


       Plaintiff BNSF Railway Co. has filed a motion to allow counsel to appear at

the Preliminary Pretrial Conference by telephone. (Doc. 21.) Counsel for Plaintiff

indicates she contacted Defendant’s counsel to determine whether the present

motion would be opposed but has not received a response. (Id. at 2; 21-1 at ¶ 4.)

Plaintiff asserts that counsel is located out of state in St. Louis, Missouri, and travel

time would be significant to make an appearance in person. (Id.; 21-1 at ¶ 3.)

Plaintiff’s local counsel will attend in person. (Id.)

       Good cause appearing, IT IS HEREBY ORDERED that Plaintiff’s motion is

GRANTED.

       Plaintiff’s out of state counsel, Nelson G. Wolff and Celia K. Douglas, may

appear by telephone at the December 11, 2019, Preliminary Pretrial Conference.

Counsel shall use the Court’s conferencing system to participate in the Conference:

       1.    Dial 1-877-848-7030
2.   Enter Access Code 5492555 #

DATED this 27th day of November, 2019.

                            _______________________________
                            TIMOTHY J. CAVAN
                            United States Magistrate Judge
